DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30 2022 has been entered.
 Receipt of Arguments/Remarks filed on September 30 2022 is acknowledged. Claims 2-3, 15-16, 18 and 20 were/stand cancelled. Claims 1, 7-10, 12, 17, 19, 21-22 and 25-28 were amended. Claim 29 was added.  Claims 1, 4-14, 17, 19 and 21-29 are pending. Claims 10-11 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 18 2021. Claims 1, 4-9, 12-14, 17, 19, 21-23 and 25-29 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22 2022 was considered by the examiner.

Withdrawn Objections/Rejections
The amendments filed September 30 2022 have overcome the objection of claims 7-10, 12, 19, 21-22 and 25-28.  The claims now all recites “A solid composition”. 
The amendments filed September 30 2022 have overcome the rejection of claim 26 under 35 USC 112(b).  The claim has been amended to clearly identify the species of the Markush group.  
The amendments filed September 30 2022 have overcome the rejection of claims 1, 3-9, 12-14, 17, 19, 21-23 and 25-28 under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Odidi et al.  Young et al. does not teach any amounts for the components.  The prior art does not teach the claims as amended.  Therefore, Applicants arguments page 8 (page 2 of the remarks) are persuasive.  However, new grounds of rejection are set forth below.

Response to Arguments
  Applicant point to the instant specification which discusses the unexpected synergy between the thermo-responsive polymer and ion-sensitive polymer.  It is argued that when the two polymers are combined together, they act synergistically strengthening the interaction of the ion-sensitive polymer  and thermo-responsive polymer with its bio-relevant medium.   It is argued that the double  jellification is further enhanced by the resin.  
Regarding Applicants arguments, where the combined action of two or more agents is greater than the sum of the action of one of the agents used alone, “synergy” according to the legally accepted definition exists. In re Kollman, 201 USPQ 193 (CCPA 1979).  Claims drawn to (unexpectedly) synergistic combinations of known ingredients must be factually supported by data commensurate in scope with the claims. See, In re Kollman, 201 USPQ 193 (C.C.P.A. 1979). (The court affirming a 103 rejection of a claim containing the word “synergistic”, because the claims were not commensurate in scope with the showing of unexpected results, other than at 1:1 ratio for certain specific combinations).  Note: MPEP 716.02(a).  While the instant specification does refer to a synergistic combination between the instantly claimed thermo-responsive polymer and ion-sensitive polymer, the instant claims do not actually recite any synergy.   While the claims need not recite the purported synergy, the synergy must be factually supported by data commensurate in scope with the claims.  Looking to the instant specification, there are no drawings showing the purported synergy.  There are four examples presented in the instant specification, however, they merely show how the formulations were made.  Therefore, the instant specification does not factually support any synergy.  Additionally, it is not clear what is the actual synergy.  Both Pluronic/poloxamers and polysaccharides are known controlled release polymers (see Young et al. (of record) and Duffield et al.), therefore in order to establish synergy Applicants would need to establish that the combination is greater than additive.  The examiner can find no data in the instant specification to support a greater than additive effect.  

Claim Warning
Applicant is advised that should claim 5 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 19 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 12-14, 17, 19, 21-23, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Duffield et al. (USPGPUB No.  20110053866) in view of Vervaeck et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2015) as evidenced by Escobar-Chavez et al. (J Pharm Pharmaceut Sci, 2006).  
Applicant Claims
	The instant application claims a solid composition for targeted and controlled release of an active substance, the composition comprising a) at least one active substance to be delivered; (b) a hydrophilic matrix comprising a combination of at least one thermo-responsive polymer and at least one ion-sensitive polymer; at least one lipophilic compound; and (d) at least one resin: wherein the at least one thermo-responsive polymer is present in an amount of from about 10% to about 35% by weight based on the weight of the solid composition: wherein the at least one ion-sensitive polymer is present in an amount of from about 5% to about 25% by weight based on the weight of the solid composition: wherein the at least one resin is present in an amount of from about 2% to about 20% based on the weight of the solid composition: and wherein the at least one thermo-responsive polymer comprises a polyoxyethylene- polyoxypropylene block copolymer.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Duffield et al. is directed to pharmaceutical compositions.  Example 8 teaches a tablet comprising polyethylene oxide in 10% (reading on the instantly claimed resin of claim 29); hypromellose (hydroxypropyl methylcellulose) reading on the instantly claimed bioadhesive; Pluronic F127 in 20% (instantly claimed thermo-responsive polymer) and lactose monohydrate in 22%.  Suitable controlled release matrix material includes long chain carboxylic acids such as behenic acid (paragraph 0211).  It is generally taught that the controlled release matrix will include a diluent.  Diluent includes lactose, dextrin or other polysaccharides.  The diluent is used in amounts up to about 60% (paragraph 0224).  It is taught that in one example a charged resin is mixed with the tetrabenazine.  Charged resins include the chloride salt of cholestyramine resin (paragraph 0346) reading on the instantly elected active substance.  Pore-formers can include one or more water-soluble hydrophilic polymer to modify the release characteristics of the formulation.  These include polysaccharides such as dextran, lactose (paragraph 0373).  Polysaccharide gums which can be used in the swellable matrix include dextran, xanthan gum, gellan gum, etc. (paragraph 0246).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Duffield et al. suggests polysaccharides or lactose can be used as a diluent or a pore-former, example 8 only contains lactose.  While Duffield et al. suggest that behenic acid can modify the release, Duffield et al. does not exemplify its inclusion.  However, this deficiency is cured by Vervaeck et al. 
	Vervaeck et al. is directed to fatty acids for controlled release applications, a comparison between prilling and solid lipid extrusion as manufacturing techniques.  Lipids as excipients for drug delivery has generated substantial interest since they are non-toxic, biodegradable, low coast, physiologically inert and pharmaceutically approved.   Recently long chain fatty acids, steric acid and behenic acid, have been identified as excellent matrix formers in a multiparticulate dosage form (page 173, right column).  The results show the release from matrixes comprising behenic acid (figure 2).   
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duffield et al. and Vervaeck et al. and replace the exemplified lactose with a polysaccharide such as gellan gum.  One skilled in the art would have been motivated to replace the exemplified lactose with polysaccharides as both are taught as diluents or water-soluble polymers which can be utilized to manipulate the release.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught diluents or water-soluble polymers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duffield et al. and Vervaeck et al. and utilize the cholestyramine resin in combination with tetrabenazine.   One skilled in the art would have been motivated to utilize cholestyramine resin as it is a specific resin taught which can be mixed with the tetrabenazine.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duffield et al. and Vervaeck et al. and utilize behenic acid in the controlled release matrix.  One skilled in the art would have been motivated to add behenic acid as it is an excellent matrix former as taught by Vervaeck et al.  Behenic acid can manipulate the release rate of the active, one skilled in the art would add it to modify the release rate.  Since Duffield et al. suggest behenic acid can be included, there is a reasonable expectation of success.
Regarding the claimed concentration of thermo-responsive polymer and resin, Duffield et al. exemplify an amount reading on the instant claims.  Regarding the claimed amount of polysaccharide, Duffield et al. exemplify an amount of diluent reading on the instant claims.  Additionally, Duffield et al. teaches an overlapping range for diluent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
	Regarding the claimed thermo-responsive polymer, Duffield et al. exemplify Pluronic F127.  As evidenced by Escobar-Chavez et al., Pluronic F-127 is also known as poloxamer 407 and is a known thermoreversible gel.  This poloxamer is a nonionic surfactant composed of polyoxyethylene-polyoxypropylene copolymers (page 339).  

Claims 1, 4-9, 12-14, 17, 19, 21-23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Duffield et al. in view of Vervaeck et al. as evidenced by Escobar-Chavez et al. as applied to claims 1, 4-9, 12-14, 17, 19, 21-23, 25-27 and 29 above and in further view of Davidson et al. (Arch Intern Med. 1999).
Applicant Claims
	The instant application claims the at least one active substance for delivery comprises colesevelam.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Duffield et al. and Vervaeck et al. are set forth above.  Duffield et al. claims a second therapeutic can be combined with the tetrabenazine (claim 3).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Duffield et al. teaches cholestyramine resin, Duffield et al. does not teach the inclusion of colesevelam.  However, this deficiency is cured by Davidson et al.
	Davidson et al. is directed to colesevelam hydrochloride.  As shown in figure 1 colesevelam is an ionic resin.  It is taught that gastrointestinal side effects occur frequently in patients treated with cholestyramine.  However, colesevelam was well tolerated and lacked the constipating effect (page 1899, left column).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duffield et al., Vervaeck et al. and Davidson et al. and utilize colesevelam in place of cholestyramine.  One skilled in the art would have been motivated to replace cholestyramine with colesevelam as colesevelam is associated with lower gastrointestinal side effects as taught by Davison et al.  Since Duffield et al. suggest the use of ionic cholestyramine and colesevelam is also ionic and that additional therapeutics can be utilized, there is a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616